OPINION
PER CURIAM.
John R. Daley, Jr., a former federal prisoner proceeding pro se, appeals an order of the United States District Court for the Middle District of Pennsylvania denying his post-judgment motion. We will affirm the District Court’s order.
In 2005, the District Court granted in part and denied in part Daley’s petition for a writ of habeas corpus. Daley successfully challenged the validity of a Bureau of Prison regulation regarding the designation of inmates to community confinement. The District Court subsequently denied Daley’s motion for attorney’s fees. We affirmed the District Court’s order in August 2006.
Two years later, in August 2008, Daley filed a document in District Court entitled “Re: Reinstatement of Civil Action No. D.C. Civ. No. 05-cv-01955, No. 06-1799., Also Relief from Judgment, Motion to Vacate the Previous Judgment and Restore the Action to Docket, ‘Attorney Fees,’ Costs.” The District Court denied the motion, noting that Daley’s filing consisted of citations and disjointed statements and failed to include a recitation of the facts, any argument, and any attempt to establish that the motion was timely.
In December 2008, Daley filed another document, which was entitled “Re: (Petitioner’s-Plaintiffs) Motion for Docket Number and Status Also Attorney Fee’s, Costs ... Reinstatement of Civil Action No. 4:CV-05-2181; No. 06-2850, Also Relief From Judgment, Motion to Vacate the Previous Judgment and Restore the Action to Docket for Trial.” At the top of the document, Daley placed the docket number for this case, 05-cv-01955. The District Court denied the motion, again noting that Daley’s filing consisted of citations and disjointed statements and failed to include a recitation of the facts, any argument, and any attempt to establish that the motion was timely. Daley appeals the denial of his December 2008 motion.1
The District Court did not err in denying Daley’s motion, which the District Court aptly described as consisting of citations and disjointed statements and lack*768ing a recitation of the facts or any argument. Accordingly, because this appeal does not raise a substantial question, we will summarily affirm the order of the District Court.

. Daley’s motion to reopen his appeal and motion to proceed in forma pauperis are granted. Daley’s motion to reconsider the Clerk’s order dated March 19, 2009, is denied.